DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 7-11, 14-16, 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11115881 (hereinafter ‘881). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 7 of ‘881
A network device comprising: a single transceiver device configured to communicate with a first network using a time slotted channel hopping (TSCH) protocol and with a second network using a channel hopping carrier-sense multiple access (CSMA) protocol, wherein a duration of a dwell interval for the channel hopping CSMA protocol is coordinated with a length of a timeslot for the TSCH protocol at the network device so that the duration of the dwell interval is an integer number of times of the length of the timeslot, the integer number being greater than one, and wherein a start of a dwell interval for the channel hopping CSMA protocol is coordinated to align with a particular time point of a timeslot for the TSCH protocol; a processing device; and a memory device in which instructions executable by the processing device are stored for causing the processing device to perform operations comprising: during a first part of a first timeslot of the TSCH protocol, listening on the first network using a first channel based on a hopping pattern for the TSCH protocol; determining that no message is received from the first network during the first part of the first timeslot; and in response to determining that no message is received from the first network during the first part of the first timeslot, determining a second channel of a current dwell interval of the second network based on a hopping sequence for the channel hopping CSMA protocol, switching to the second channel to listen on the second network during a second part of the first timeslot, determining that a message is received from the second network during the second part of the first timeslot, and in response to determining that a message is received from the second network during the second part of the first timeslot, continuing to receive the message from the second network beyond the first timeslot.
A system comprising: a first network comprising a first plurality of nodes that communicate via a time slotted channel hopping (TSCH) protocol, the first plurality of nodes comprising a gateway device; and a second network comprising a second plurality of nodes that communicate via a channel hopping carrier-sense multiple access (CSMA) protocol, the second plurality of nodes comprising the gateway device; wherein the gateway device comprises a single transceiver device configured to communicate with the first network using the TSCH protocol and with the second network using the channel hopping CSMA protocol, and wherein a duration of a dwell interval for the channel hopping CSMA protocol is coordinated with a length of a timeslot for the TSCH protocol at the gateway device so that the duration of the dwell interval is an integer number of times of the length of the timeslot, the integer number being greater than one, and wherein a start of a dwell interval for the channel hopping CSMA protocol is coordinated to align with a particular time point of a timeslot for the TSCH protocol, the gateway device being configured for: during a first part of a first timeslot of the TSCH protocol, listening on the first network using a first channel based on a hopping pattern for the TSCH protocol; determining that no message is received from the first network during the first part of the first timeslot; in response to determining that no message is received from the first network during the first part of the first timeslot, determining a second channel of a current dwell interval of the second network based on a hopping sequence for the channel hopping CSMA protocol, and switching to the second channel to listen on the second network during a second part of the first timeslot; determining that a message is received from the second network during the second part of the first timeslot; in response to determining that a message is received from the second network during the second part of the first timeslot, continuing to receive the message from the second network during a remainder of the first timeslot; and during a second timeslot subsequent to the first timeslot of the TSCH protocol and prior to completion of receiving the message from the second network, determining that a condition for switching back to the first network has met; in response to determining a condition for switching back to the first network has met, determining a third channel of the first network based on the hopping pattern for the TSCH protocol of the first network, interrupting receipt of the message from the second network, and switching to the third channel to listen on the first network for communications.


Claims 2, 8, 10, 14-15 rejected based on claim 7 of ‘881.
Claim 4, 9, 19 rejected based on claim 8 of ‘881.
Claims 3, 11, 16 rejected based on claim 9 of ‘881.
Claim 7 rejected based on claim 12 of ‘881.	Claim 20 rejected based on claim 11 of ‘881.

Claim 5-6, 12-13, 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11115881 (hereinafter ‘881) in view of Calvert et al. (“Calvert”) (US 20160277206 A1).

Regarding claim 5, claim 7 of ‘881 teaches The network device of claim 1, wherein the start of the dwell interval for the channel hopping CSMA protocol is aligned with a time of the second part of a timeslot for the TSCH protocol. Claim 7 teaches a time point of the second part of a timeslot for TSCH but does not teach start however Calvert teaches this may be the start [¶0049-50, the dwell interval within HAN according to CSMA is aligned with start of TSCH timeslot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in the claim 7 that the time point is the beginning of the timeslot. Claim 7 shows that a broad time point is used which may apply to any time point and it would have been obvious to specify an alignment time point for TSCH to be a start of the timeslot as in Calvert who teaches that alignment with the TSCH can be at any point being the beginning or end of the TSCH timeslot thus it would have been a simple substitution of parts to replace the unspecified time point with the beginning for interleaving communication with the home area networks and communication with the data network while using a single radio transceiver.

Claims 12, 17 rejected in the same way as claim 5.

Regarding claim 6, Claim 7 of ‘881 teaches The network device of claim 1, wherein the dwell interval of the transceiver device and another dwell interval of another node in the second network are not synchronized [¶0046 transceiver receives second clock from HAN 100, Figure 1 considered to include another device, and determines unsynchronized clocks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in the claim 7 that the transceiver is unsynchronized with at least another device in the second network as in Calvert. Claim 7 shows alignment of first and second network with a first device and it would have been obvious to specify an unsynchronized state with a second device as in Calvert who teaches this state may be detected for compensating the clocks ¶0046.

Claim 13 and 18 rejected in the same way as claim 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner US 20170324443 A1 – Figure 5, ¶0044, fails to teach dwelling intervals in CSMA as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478